Citation Nr: 0004431	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In August 1992, the Regional Office (RO) denied veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and a right ankle disability.  At that time, it 
was found that there was no evidence of complaints or 
findings referable to a disability of the right ankle during 
service and no evidence to indicate bilateral hearing loss or 
tinnitus shown to have been incurred in or aggravated by 
active military service.  The veteran was notified of this 
determination in September 1992.

2.  The additional evidence obtained or submitted to reopen 
the claims since August 1992 includes the veteran's 
statements associating his current ankle disorder and hearing 
loss with service and statements from family and associates 
noting the veteran's difficulties with his right ankle 
following service.

3.  The additional evidence is either cumulative or redundant 
and, by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the previously denied claims at 
this time.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a right ankle disability has not been 
submitted; the veteran's claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been submitted; 
the veteran's claim is not reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty from August 
1952 to March 1956.  Service medical records make no 
reference to either a right ankle disability or hearing loss.  
Reference is made to a left ankle injury in April 1954.  At 
his discharge evaluation in March 1956, no reference was made 
to either a right ankle disability or hearing loss.  At the 
March 1956 evaluation, a "15/15" whisper test result for 
the veteran's hearing was reported.  Accordingly, the hearing 
results at separation to active service were considered 
"normal."  See Smith v. Derwinski, 2 Vet. App. 137, 138 and 
140 (1994).  The veteran was discharged from active service 
in March 1956.

The veteran filed his initial claim for VA compensation in 
December 1991, decades after his discharge from active 
service.  An audiological evaluation in February 1992 
revealed gradually sloping, mild to moderate hearing loss in 
the right and left ear.  The type of loss could not be 
determined.  X-ray studies taken of the veteran's ankles 
revealed moderate hypertrophic changes involving both ankles.  
No visible deformity of either ankle was indicated in a VA 
evaluation that month.  Medical records obtained by the RO at 
that time failed to indicate an association between the 
veteran's right ankle disorder or hearing loss with active 
service.

In an August 1992 rating determination, service connection 
was denied for bilateral hearing loss and a right ankle 
fracture or other right ankle disorder.  In August 1992, the 
RO noted that there was no evidence of complaints or findings 
referable to a disability of the right ankle during service.  
Service connection was denied for bilateral hearing loss and 
tinnitus as neither were shown to have been incurred in or 
aggravated by active military service and were not shown by 
any evidence until 1991, a date far removed from the 
veteran's active duty.  The veteran was notified of this 
determination in September 1992.  He failed to file a timely 
appeal to this determination.

In May 1997, the veteran petitioned to reopen his previously 
denied claims.  Prior to this time, in an August 1993 VA 
evaluation, he again reported bilateral ankle sprains during 
service.  It was noted that the veteran had reconstructive 
surgery done on the left side in 1979 and on the right side 
in 1981.  The examiner noted that the right ankle appeared to 
be somewhat weak.  At this time, no reference was made to 
bilateral hearing loss.

In a statement received in September 1997, the veteran 
requested consideration under the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991), in support of his claim.  The veteran 
noted that he was in combat while on active military duty.  
It was contended that his testimony regarding these 
disabilities should be acknowledged as true and that his 
claim for these disabilities as service connected should be 
reconsidered as such.

In July 1998, the veteran supplied the VA with several lay 
statements noting the veteran's difficulty with both ankles 
following his discharge from active service.  In one of the 
statements, the veteran's brother states that when the 
veteran left naval service he was always spraining his left 
or right ankle just by walking normally.  It was noted that 
this problem had existed since 1980 to 1981 and continues to 
get worse.  In July 1998, the veteran's sister noted that the 
veteran injured his ankles in service.  The veteran's mother 
and stepfather note that he was having trouble with his 
ankles and that both ankles tended to twist and cause him to 
stagger and hold on to things.

At a hearing held before a hearing officer at the RO in June 
1999, the veteran stated that when he would "step wrong" on 
anything, such as a rock or a twig, his ankle would roll and 
it would just "snap out, either one of them, whichever one I 
stepped on."  He noted that this occurred in 1979 or 1978.  
Reconstruction at a VA Medical Center in 1979 and 1980 was 
indicated.  The veteran noted he self-treated his right ankle 
during service with hot water and the use of Ace bandages.  
He indicated that he did not see a doctor for this condition.  
When asked specifically when, after service, he first noted 
problems with his hearing, he noted that it was approximately 
10 years ago (approximately 1989).  It was argued that 
because of the veteran's noise exposure in service he began 
having hearing problems.  The veteran also appears to note a 
sprain of his right ankle during a typhoon on route to the 
Philippines.

Following the hearing, the RO requested records from the VA 
facility the veteran reported had treated him for his ankles 
in 1978 or 1979.  The medical facility reported there were no 
records of the claimed treatment.

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In this case, the RO, in the June 1998 Supplemental Statement 
of the Case, in addressing whether new and material evidence 
had been submitted to reopen the claims of service connection 
for a right ankle disability and hearing loss, provided the 
appellant with the provisions of 38 C.F.R. § 3.156.  In the 
reasons and bases section of the Supplemental Statement of 
the Case, however, the RO appears to paraphrase the Colvin 
definition of "new and material" evidence.  However, the RO 
also determined that the cited additional evidence did not 
contain any finding or report pertaining to these disorders 
that would change the prior determination.  Thus, the Board 
finds that the RO has effectively ruled in the alternative, 
finding that the additional evidence is not "new" because 
it is cumulative, and also that the additional evidence is 
not "material."  A finding that this evidence is not "new" 
would alone support the RO determination to deny these 
claims.

The claimant has been provided the controlling regulatory 
definition of "new and material" evidence and the RO's 
adjudication of the application to reopen the claim for 
service connection for a right ankle disability and hearing 
loss is consistent with that definition.  Thus, it is not 
prejudicial for the Board to proceed with the adjudication of 
these claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Under this analysis, the finding that the evidence 
is not "material" was gratuitous, and thus any question as 
to whether the RO's ruling as to the materiality of the 
additional evidence was in accord with Hodge is moot.

In this case, the veteran has supplied no new competent 
medical evidence to support his theory that his current right 
ankle disability or hearing loss is the result of his active 
service.  In this regard, the question of whether he 
currently has either hearing loss or a right ankle disability 
is not in dispute.  The August 1992 RO rating decision noted 
that these disabilities existed at that time.  However, it 
was also determined that the veteran had failed to provide 
evidence to indicate that he had these disorders during his 
active service in the 1950's.  The record at that time, as it 
does today, contains no medical documentation of a right 
ankle disorder or hearing loss until decades following 
service, nor does it contain competent medical evidence 
linking a current disability of the right ankle or a hearing 
loss to service.  The veteran has never indicated that he 
received treatment for a right ankle disorder or hearing loss 
immediately following service.  The current evidence of 
record fails to note any treatment for a right ankle disorder 
or hearing loss until decades following the veteran's 
discharge from active service.

Under Justus, the credibility of the veteran's contention 
that he injured his right ankle during his active service is 
to be presumed for the purposes of determining whether new 
and material evidence has been submitted.  Accordingly, 
38 U.S.C.A. § 1154(b) (West 1991) is not at issue.  Based on 
all statements provided by the veteran (as well as the 
testimony of the veteran himself), the Board may also presume 
that immediately following his discharge from active service 
he had difficulties with his right ankle.  The Court has made 
clear, however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).  Thus, the veteran is 
not competent to associate his current right ankle disorder 
or hearing loss with an injury or noise exposure alleged to 
have occurred decades earlier.  

The veteran's lay arguments that his hearing loss is the 
result of noise exposure, or that his current right ankle 
disability is the result of an alleged injury during service, 
is merely cumulative to evidence of record in 1992.  As a 
result, it is not new.  The recently obtained medical 
evidence regarding treatment of the right ankle and for 
indications of hearing loss is likewise fundamentally 
cumulative.  It only serves to show what was known in 1992: 
That the veteran developed a right ankle disorder and hearing 
loss decades after his active service.  Consequently, the 
medical evidence is not "new" and cannot constitute "new 
and material."

The Board has carefully taken into consideration the 
statements provided by the veteran, the veteran's testimony, 
and his contention that his disabilities occurred while in 
combat on active military duty.  However, simply stated, the 
veteran is not competent to associate a right ankle injury 
alleged to have occurred in service during combat to his 
current right ankle disorder, noted decades after his 
discharge from service.  He is also not competent to 
associate his current hearing loss to noise exposure in the 
1950's.

In making this determination, the Board has noted that the RO 
appears to have adjudicated the claim of service connection 
for a right ankle disability on its merits in a January 1999 
Supplemental Statement of the Case.  However, unless the 
veteran provides new and material evidence to reopen the 
claim, the Board is bound by an expressed statutory mandate 
not to consider the merits of the case.  Barnett v. Brown, 
83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran provides new and material evidence to provide a basis 
to reopen his claims, the Board may not unilaterally 
adjudicate the merits of the claims denied by the RO several 
years ago.

In light of the fact that the RO appeared to have adjudicated 
the issue of service connection for a right ankle disability 
on both a direct basis and on the basis of new and material 
evidence, the Board has considered whether this case should 
be remanded to the RO in order to allow the RO to adjudicate 
whether new and material evidence has been presented under 
the current standard articulated within Hodge.  However, as 
noted above, under the Elkins test, if new and material 
evidence had been presented, immediately upon reopening the 
claim, the Board would be required to determine whether, 
based upon all the evidence of record in support of the 
claim, the claim (as reopened) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Based on a review of both of the evidence cited above and the 
Court's determination in Espiritu v. Derwinski, 2 Vet. App. 
492-5 (1992), it must be found that these claims are clearly 
not well grounded under the Court's determination in Caluza.  
In this case, while it is clear that the veteran currently 
has both hearing loss and a right ankle disorder and (based 
on the veteran's statements) the Board has assumed that he 
injured his right ankle during his active service, there is 
nevertheless absolutely no competent evidence which 
associates the current hearing loss and right ankle 
disability with his active service over 40 years ago.  

Simply stated, the veteran has provided absolutely no medical 
evidence to support the conclusion that his current right 
ankle disorder or hearing loss is the result of noise 
exposure or an injury that occurred more than 40 years ago.  
While the veteran is competent to report the presence of 
visible manifestations of a disorder, he is not competent to 
link those manifestations with the disability that is itself 
not susceptible to lay "diagnosis."  The nature and 
etiology of the right ankle disability is a matter requiring 
medical expertise to diagnose, and thus the veteran is not 
competent to provide the necessary causal link by his lay 
assertions of continuity of symptomatology because he cannot 
link the manifestations to an underlying disability.  The 
veteran is also not competent to associate his current 
hearing loss with exposure to loud noises more than 40 years 
ago.  Accordingly, if the Board were to adjudicate the claims 
on the merits, it would be forced to conclude that the claims 
are not well grounded under the Court's determination in 
Caluza.  In light of this determination, a remand to the RO 
in order for the RO to determine whether new and material 
evidence has been submitted to reopen the claims is 
unwarranted.  The RO in January 1999 appears to have given 
more consideration to the claim of service connection for a 
right ankle disability than was required.  Accordingly, it 
would serve no purpose to remand these issues to the RO for 
additional development, when none is required.  Consequently, 
the Board finds that the veteran has not been prejudiced by a 
determination that he has not submitted new and material 
evidence that would reopen his claims.  See Bernard.


ORDER

As new and material evidence has not been received, the 
application to reopen the claims of service connection for a 
right ankle disorder and hearing loss remains denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

